Citation Nr: 0520087	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in February 
1999 of the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts, (the RO), which determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.  In an August 2000 decision, the Board determined 
that new and material evidence had been submitted and the 
Board reopened the claim for service connection for a 
psychiatric disorder.  The Board then remanded this matter to 
the RO for additional development.

The Board then denied the appellant's claim for service 
connection for a psychiatric disorder in an August 2002 
decision.  The appellant appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Board's decision was vacated pursuant to an April 
2003 Order, following a Joint Motion for Remand and to Stay 
Further Proceedings.  The parties requested that the Court 
vacate the Board's August 2002 decision regarding the denial 
of service connection for a psychiatric disorder and remand 
the matter so that the Board could satisfy the duty to notify 
under the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Court granted the joint motion and remanded the case to the 
Board.

The Board, in December 2003, remanded the case to the Appeals 
Management Center (AMC) for further development and 
consideration.  The AMC complied with the provisions of the 
Board's remand and the claim has been returned to the Board 
for further adjudication.


FINDING OF FACT

A psychiatric disorder is not shown during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

A psychiatric disorder was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in February 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although the 
notice provided to the veteran in 2004 was not given prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional SSOC 
was provided to the veteran in February 2005.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service medical records are unavailable and been certified by 
the National Personnel Records Center as being presumably 
destroyed by fire.  The veteran first claimed service 
connection for a psychiatric disorder in 1995.  

A neuropsychological consultation report, dated in July 1983, 
indicates that the veteran was being evaluated at a private 
hospital after being found in the basement of his burnt home 
by his family.  It was reported that the veteran had fired 
guns in the home and had told police that he attempted 
suicide although he later denied this.  The veteran's family 
reported that he had been acting strangely for over six 
months and his behavior included severely beating his 18 year 
old daughter.  The consultation report indicates that the 
veteran's past medical history was unremarkable.  A 
consulting neurologist stated that the impression was that 
the veteran most likely had a psychotic depression and this 
was possibly a manifestation of a bipolar illness with a 
report of excessive working being a sign of hypomanic 
activity.  The neurologist stated that the veteran did have 
neurological soft signs in the right nasolabial fold 
flattening and the reflex asymmetries as well as the six 
month behavioral change.  Additional tests were ordered.  

A July 28, 1983 competency evaluation report reveals that the 
veteran was admitted to the Hospital by order of the District 
Court for an opinion as to the veteran's competence and his 
criminal responsibility.  The veteran reported that he spent 
four years on active duty and two years on Reserves.  It was 
noted that the veteran apparently had no history of serious 
physical problems.  The evaluation report notes that six 
months prior, the veteran had assaulted his daughter.  The 
probation officer indicated that it was a serious assault.  
It was noted that the veteran's use of alcohol was 
questionable.  The evaluator conferred with the veteran's 
former private therapist who saw him approximately eight 
times two or three years earlier.  The former therapist 
indicated that he thought the veteran was a manic-depressive 
for whom medication would have been useful but the veteran 
did not follow through with those recommendations.  The 
former therapist questioned whether the veteran also had a 
drinking problem.  It was the evaluator's opinion that the 
veteran had a bipolar illness with several periods of time 
throughout the year in which his mood was predominantly 
elevated, expansive and irritable.  The evaluator stated that 
the veteran had had this disorder for two or three years and 
perhaps longer but that he did not come to the attention of 
the mental health community until he had the incident in his 
basement.

The veteran was again hospitalized at a private facility in 
September 1992.  A Magnetic Resonance Imaging (MRI) scan of 
the veteran's brain revealed findings consistent with an old 
left frontal pole extracerebral hematoma of indeterminate 
age.  The veteran underwent neurological examination.  At 
that time, he reported being knocked out by a blow to the 
head by a fist when he was in his 20's.  The veteran reported 
that he was unconscious for only a few minutes, and that he 
did not go to a hospital and did not have headaches 
afterward.  Upon examination, the veteran's mental status was 
unremarkable.  The examiner's impression was that a subdural 
hematoma could occur with a trivial head injury, and that it 
could resolve to thick organized fibrous tissue.  The 
examiner noted that the subdural hematoma may relate to 
slight sidedness in motor examination, but that it did not 
contribute to the veteran's present psychiatric state.

A September 1992 neuropsychological consultation report 
indicates that the neuropsychologist indicated that the 
veteran may have sustained a closed head injury at some 
earlier time that went untreated and that the veteran 
described such an injury with loss of consciousness occurring 
several years earlier.  The neuropsychologist noted that 
although the veteran's psychiatric disorder probably 
contributed to the neuropsychological picture, the pattern 
and extent of cognitive deficits particularly his verbal 
memory problems suggested cortical deficits above and beyond 
those typically seen in psychiatric patients.  The 
neuropsychologist noted that the MRI results supported this 
conclusion.  The neuropsychologist stated that the veteran's 
disinhibited and impulsive behavior, verbal memory deficit, 
disorganized and confabulatory responses, contextual 
blurring, impaired word list generation, impaired self- 
control motor functions, and motor perseveration were all 
consistent with the neuropsychological profile of a head- 
injured patient.  The neuropsychologist stated that an 
exacerbation of the veteran's psychiatric symptoms 
superimposed on a head injury may account for his current 
neuropsychological profile.  The neuropsychologist also 
stated that an alternative explanation for his cognitive 
deficits was early stage Alzheimer's disease, though this 
possibility was less likely given his preserved confrontation 
naming and visual memory abilities.  The neuropsychologist 
also noted that the veteran's conflation and confabulatory 
tendencies were consistent with chronic alcohol abuse 
however, the veteran denied a history of heavy drinking.  

An October 1993 Social Security Administration (SSA) decision 
indicates that the veteran was disabled due to various 
disorders including severe bipolar disorder, manic, with 
psychotic features and a chronic subdural hematoma.  The SSA 
decision indicates that the record reveals that the veteran 
had a lengthy history of severe mood swings, impulsivity, and 
"severe out of control behavior."  It was reported that the 
loss of his home to a fire in 1983 had led to a suicide 
attempt and a three month hospitalization at a state hospital 
where bipolar disorder, manic was diagnosed and treatment 
with lithium citrate was instituted.  The SSA records note 
that another maniac episode and associated charges of assault 
to commit rape resulted in another stay in the state hospital 
from November 1984 to January 1985.  The report indicates 
that since the veteran's first hospitalization, he remained 
in outpatient psychiatric treatment.  It was indicated that 
during July 1992, the veteran had become increasingly 
agitated, irritable, angry, and impulsive and he had 
increased energy, insomnia, and diminished appetite with 
weight loss.  The veteran had auditory hallucinations, 
delusional thinking, extreme hostility, bizarre behavior, and 
homicidal and suicidal ideation.  He was hospitalized at that 
time for psychiatric care.  During the four week stay, the 
veteran's medication were adjusted.  Evaluations during the 
hospital stay produced evidence of a chronic subdural 
hematoma which appeared to affect his motor functioning, but 
not his psychiatric state.

The veteran underwent a VA examination in October 1995.  The 
examiner noted that the entire history was provided by the 
veteran and his spouse and a claims file was not available.  
Regarding service, the veteran stated that he may have had 
psychiatric problems in service.  He reported that when he 
went out with friends in Germany, after a few drinks, he 
would end up in fights.  He reported that he was an 
organizational supply specialist.  Upon examination, the 
veteran spoke in a disjointed fashion, repeating himself 
quite often.  His answers were not always coherent and 
relevant.  The examiner questioned whether the veteran was 
already hypomanic while in service.  It was noted that the 
veteran was in need of long-term psychiatric follow-up care.  
The diagnosis was bipolar disorder, chronic, severe, mixed.

In September 1998, an undated case report was received.  The 
report indicated that the veteran's boxing years could have 
caused irreversible brain damage, contributing to his 
psychosis, and that the chronic subdural hematoma could have 
been sustained during his boxing years.

In a September 1998 medical statement, the veteran's private 
psychiatrist stated that the veteran had had a bipolar 
affective disorder for many years.  It was indicated that, 
while the veteran's formal psychiatric history dated back to 
the 1980's, his history included previous head trauma and 
radiographic evidence of a subdural hematoma.  It was this 
physician's opinion that it was certainly conceivable that 
this trauma to the veteran's head had contributed adversely 
to the veteran's overall neuropsychiatric condition.

In a July 1999 statement, the veteran reported that he had 
enlisted in the Air Force in 1956 and he had no physical or 
psychological problems.  He stated that he was on a boxing 
team in Europe during 1958 and 1959 where he participated in 
the Armed Forces Intramural Boxing Teams.  He stated that he 
was involved in numerous matches and boxing events and stated 
that during one of the matches, he was knocked down and he 
hit the back of his head and he was knocked unconscious.  As 
the years went by, he said that he had developed a subdural 
hematoma which developed into his present psychiatric 
disorder and neuropsychological problems.  The veteran 
asserted that he was treated at a private hospital where the 
treating physicians and psychologists have given the veteran 
medical opinions that his current condition was related to 
the blow to the head that he received in service.

The veteran underwent a VA neurological examination in August 
1999.  He reported that he was in a boxing match in service 
in 1958, that he was hit in the face and knocked backwards, 
that he hit the back of his head, and he was rendered 
unconscious for several minutes.  He noted that he had been 
able to get up and return to his barracks, retiring to full 
active duty.  The examiner noted that the veteran, himself, 
was unable to give much of a coherent history, and that he 
was dependent in activities of daily living.

The neurologic diagnosis was contusion, left frontal subdural 
hematoma.  The examiner noted that the veteran had a brief 
loss of consciousness in a boxing fight in 1958, and had had 
a long course of severe and debilitating psychiatric 
difficulties that may or may not predate that injury.  The 
examiner stated that there was evidence of a left frontal 
pole subdural hematoma.  The examiner was asked for an 
opinion as to the relationship, if any, between the veteran's 
head trauma and his current neuropsychiatric condition.  The 
examiner opined that the nature of the veteran's head injury 
with brief loss of consciousness and left frontal pole 
subdural hematoma would not contribute significantly to the 
veteran's current neuropsychiatric dysfunction.  The examiner 
did not think that the veteran's current level of functioning 
was a direct result of his head injury.

The veteran underwent a VA mental disorders examination in 
August 1999.  The examiner noted that the veteran was not a 
good historian and that his wife assisted him.  Upon 
examination, the veteran's memory was patchy at best.  The 
diagnosis was bipolar disorder, II.  Records show that the 
examiner was asked for an opinion as to the relationship, if 
any, between a boxing injury in 1958 and his current 
psychiatric condition.  The examiner opined that it was not 
possible to make a direct connection between the two.  It was 
noted that from talking to the veteran's spouse and reviewing 
hospital reports and the letter from the veteran's 
psychiatrist, it would seem that a head trauma experienced in 
service and the subsequent problems the veteran had had would 
contribute to any psychiatric illness subsequent to the 
injury.

In a March 2002 statement a private neurologist, stated that 
the veteran was being followed for frontal lobe syndrome of a 
complex nature.  It was noted that while the veteran was in 
service, he had reportedly sustained a head injury while 
boxing.  In 1992 it was discovered that the veteran had a 
calcified left frontal subdural hematoma.  The physician 
stated that a diagnosis of bipolar illness was made but also 
the presence of organic brain dysfunction consistent with 
trauma was clearly established.  He stated that the veteran 
underwent treatment for anterior cerebral artery aneurysm, 
which was uneventful.  It was noted that the veteran 
exhibited some symptoms consistent with tardive dyskinesia 
reflecting antipsychotic drugs, and most recently, he has 
improved with alteration of his medications. It was this 
physician's opinion that the head injury resulted in the 
subdural hematoma, which by 1992 was calcified and quite 
small.  It was stated that it was more likely than not that 
this head injury was significant and played a role in the 
induction of the neurologic syndrome currently evident with 
many influencing factors as described above.

In a March 2002 statement, a behavioral neurologist stated 
that the veteran was referred for a second opinion.  It was 
noted that the veteran reported having at least one head 
injury during his second decade.  The veteran reported that 
he was pushed backwards and hit his head on cement.  The 
veteran noted that he was in the Air Force and he 
participated in the Olympic Boxing Team of the Armed Forces. 
The veteran's medical records and medical history were 
reviewed.  It was stated that the veteran had evidence of 
frontotemporal dementia superimposed on a longstanding 
frontal encephalopathy with an organic brain disorder.  In 
the physicians professional opinion, after review of the 
veteran's history, as documented above and available in his 
records, it was more likely than not that the current 
psychiatric condition was directly due to his suffering a 
head injury while on active duty in the Air Force.  The 
veteran's prognosis was poor and he would never return to 
full intellectual capacity and he was likely to get worse as 
he aged.

VA outpatient treatment records, dated through February 2005, 
have been received.  These primarily show treatment for 
disabilities unrelated to this appeal, including the 
veteran's dementia, and do not contain medical opinions 
regarding the etiology of the veteran's psychiatric disorder.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a psychosis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran asserts that he is entitled to service connection 
for a psychiatric disorder, contending that he was on an 
Armed Forces Boxing team and he incurred a head injury when, 
while boxing, he was knocked down and he hit the back of his 
head on cement.  He stated that he was knocked unconscious.  
The veteran asserts that this led to the development of a 
subdural hematoma which developed into his current 
psychiatric disorder and neuropsychological problems.

As discussed above, the veteran's service medical records are 
unavailable and have been destroyed.  The Court of Appeals 
for Veterans' Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

There is medical evidence which establishes that the veteran 
currently has a psychiatric disorder.  The medical evidence 
of record reflects a diagnosis of bipolar disorder.  The 
medical evidence dated in 2002 also reflect diagnoses of 
organic brain dysfunction and frontotemporal dementia 
superimposed on a longstanding frontal encephalopathy with an 
organic brain disorder.

The veteran's service medical records have not been located 
and are presumed to be destroyed.  The veteran has not 
submitted any medical evidence showing treatment of a bipolar 
disorder in service or soon after service separation.  There 
is no competent evidence of manifestation of bipolar disorder 
to a compensable degree within one year from service 
separation in September 1960.  Thus, service connection for 
bipolar disorder on a presumptive basis is not warranted.  
See 38 C.F.R. § 3.307, 3.309.

The Board finds that the evidence of record shows that the 
veteran's psychiatric disorder, bipolar disorder, was first 
manifested more than 20 years after service separation.  The 
medical evidence of record shows that the veteran's 
psychiatric disorder first manifested in the early 1980's.  
Hospital records dated in July 1983 indicate that the 
veteran's former therapist, who had treated the veteran in 
the early 1980's, stated that the veteran had manic-
depression and a possible drinking problem.  Bipolar disorder 
was detected in July 1983 when the veteran was hospitalized 
after a suicide attempt.  The 1983 hospital records indicate 
that the veteran most likely had a psychotic depression which 
was possibly a manifestation of bipolar illness.  According 
to the veteran's family, his violent and strange behavior had 
started six months earlier.

The veteran and his representative assert that the veteran 
developed a bipolar disorder due to a subdural hematoma that 
was incurred in service while the veteran was a boxer.  The 
Board finds that the evidence of record does not support this 
contention.

There is medical evidence that the veteran has a subdural 
hematoma.  September 1992 hospital records indicate that an 
MRI scan of the veteran's brain revealed findings consistent 
with an old left frontal pole extracerebral hematoma.  The 
age of the hematoma was indeterminate.

There is no medical evidence that the subdural hematoma was 
incurred in service.  The only evidence of service incurrence 
of the subdural hematoma is the veteran's own statements.  
The veteran's own implied assertions that he incurred a 
hematoma due to the alleged head injury in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although a layperson, such as the veteran, 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board also finds that the veteran's statements regarding 
the alleged head injury in service to have no credibility.  
The Board points out that the veteran did not allege that he 
incurred a head injury in service due to a boxing injury 
until he filed the application to reopen the claim for 
service connection for a psychiatric disorder in 1998.  When 
the veteran initially filed the claim for service connection 
for a psychiatric disorder in 1995, he made no mention of a 
head injury in service.  He did not report incurring a boxing 
injury.  The veteran did not report incurring a head injury 
in service at the October 1995 VA examination.  He did report 
that he would have a few drinks in service and then would end 
up fighting.  The veteran reported that he was an 
organizational supply specialist.  He did not mention that he 
was on the Armed Forces Boxing team.  The Board also points 
out that the hospital records dated in 1983 and 1992 make no 
mention of an in-service head injury due to boxing.  The 1983 
hospital records indicate that the veteran's past medical 
history was unremarkable.  The hospital records note the 
veteran's violent behavior, but there is no indication that 
the veteran incurred a head injury in service.  The September 
1992 hospital records indicate that the veteran did report 
being knocked out in his twenties by a blow from a fist, but 
the veteran did not indicate that this occurred during 
service or when he was a boxer in service.  He also was 
described as tending to confabulate and conflate.  This is a 
medical observation that diminishes the credibility of any 
historical information he gives.

The Board also points out that the medical evidence of record 
shows that the veteran was incompetent and incoherent at the 
time the veteran made the statements regarding the alleged 
inservice head injury.  The Board notes that the veteran 
submitted a statement in July 1999 in which he described in 
detail the head injury in service.  However, the medical 
evidence of record shows that upon examination in October 
1995, the veteran spoke in a disjointed fashion and his 
answers were not always coherent and relevant.  Upon 
examination in August 1999, the VA examiners indicated that 
the veteran himself was unable to give much of a coherent 
history and the spouse assisted the veteran with the report 
of history.  The VA examiner who performed the VA psychiatric 
examination stated that the veteran was not competent.  Thus, 
the Board finds that it is highly unlikely that the veteran 
himself drafted the July 1999 statement detailing the claimed 
in-service head injury.

Although the Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. 
App. 341, 345 (1999).  In this case, the Board finds that the 
veteran's statements that he incurred a head injury in 
service are self-serving and not credible because such 
statements are inconsistent with previous statements made.  
Furthermore, the most detailed statements appear to be made 
by a person other than the veteran.

The veteran has provided statements by various health care 
providers that indicate that the head trauma in service 
caused the subdural hematoma and led to the development of 
the veteran's bipolar disorder and the neuropsychiatric 
disorders.  The Board notes that in the September 1998 
medical statement, the veteran's psychiatrist opined that it 
was certainly conceivable that the trauma to the veteran's 
head had contributed adversely to the veteran's overall 
neuropsychiatric condition.  In a March 2002 statement, a 
neurologist, stated that it was her opinion that the head 
injury resulted in the subdural hematoma which by 1992 was 
calcified and quite small.  In a March 2002 statement, the 
behavioral neurologist, stated that based upon review of the 
veteran's history and records, it was more likely than not 
that the veteran's current psychiatric condition was directly 
due to the head injury in service while on active duty in the 
Air Force.  Also, the VA psychiatrist who performed the 
August 1999 VA psychiatric examination stated that from 
talking to the veteran's spouse and reviewing hospital 
reports and the letter from the veteran's psychiatrist, it 
would seem that the head trauma experienced in service and 
the subsequent problems the veteran has had would contribute 
to any psychiatric illness subsequent to the injury.

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The Board finds that these medical statements are speculative 
and have limited probative value.  In Black v. Brown, 5 Vet. 
App. 177, 180 (1993), the Court stated that the Board may 
discount medical opinions that amount to general conclusions 
based on history furnished by the claimant and that are 
unsupported by the clinical evidence.  It is clear that the 
psychiatrists, neurologist and the behavioral neurologist 
were basing their conclusions upon the veteran's and the 
veteran's spouse's statements, since there is no independent 
evidence that the veteran sustained a head injury in service 
or that he incurred a hematoma in service.  The veteran 
himself stated that he did not obtain medical treatment for 
the alleged head injury.  The psychiatrists, neurologist and 
the behavioral neurologist do not cite to the medical 
evidence which supports their medical conclusions.

Furthermore, the Board points out that there are two medical 
statements by neurologists that indicate that the hematoma 
did not contribute to the veteran's present psychiatric 
state.  In the September 1992 medical statement, the 
neurologist reviewed the veteran's MRI findings that detected 
the subdural hematoma.  The neurologist stated that the 
hematoma may relate to the veteran's slight sidedness in 
motor examination, but that it did not contribute to the 
veteran's present psychiatric state.  The VA neurologist who 
performed the August 1999 VA neurological examination stated 
that the left frontal pole subdural hematoma would not 
contribute significantly to the veteran's current 
neuropsychiatric dysfunction.  The Board finds these medical 
opinions to be highly probative.  In evaluating the probative 
value of medical statements, the Board looks at factors such 
as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  The Board finds that the neurologists 
are specialists in the diseases of the brain and they have 
the medical competence to render a medical opinion as to 
whether a hematoma could cause a psychiatric disorder.

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted competent 
evidence of a connection between the veteran's service and 
his psychiatric disorder.  The medical evidence shows that 
the bipolar disorder first manifested approximately 20 years 
after service.  The medical evidence shows that the veteran 
has a subdural hematoma, but there is no credible evidence 
that the subdural hematoma was incurred in service.  The 
medical evidence of record shows that the age of the hematoma 
was indeterminate.  Thus, the Board finds that service 
connection for a psychiatric disorder is not warranted, since 
the preponderance of the evidence shows that the psychiatric 
disorder was not incurred in service and there is no evidence 
of a relationship between the current psychiatric disorder 
and disease or injury during service.  All of the favorable 
medical opinions rest on the veteran's reported history of a 
head injury in service.  Without that history there is no 
connection to service.  The Board rejects that history as not 
credible.  The Board concludes that the preponderance of the 
evidence of record is against the veteran's claim, and the 
claim is therefore denied.

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


